 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDThunderbirdMotel,Inc.andLocal Joint Board ofCulinary Crafts,Hotel & Restaurant Employees &Bartenders InternationalUnion,AFL-CIO. Case36-CA- 1859January 12, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn October 22, 1969, Trial Examiner MauriceAlexandre issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, Thunderbird Motel, Inc.,Portland,Oregon, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONMAURICE ALEXANDRE, Trial Examiner- This case washeard in Portland, Oregon, on July 17 and 18, 1969, upona complaint issued on May 7, 1969,' and amended at thehearing, alleging that Respondent had violated Sections8(a)(I) and (3) of the National Labor Relations Act, asamended, by unlawful interrogation, threats, promises ofbenefit,and discrimination. In its answer, Respondentdenied the commission of the alleged unfair laborpractices.'Based upon an original and an amended charge filed respectively onMarch10 and April 16, 1969180 NLRB No. 104Upon the entire record, my observation of thewitnesses, and the briefs filed by the General Counsel andthe Respondent, I make the followingFINDINGSAND CONCLUSIONS'1.THE UNFAIR LABOR PRACTICESRespondent is an Oregon corporation with its principaloffice and place of business situated in Portland, Oregon,where it is engaged in the operation of a motel, bar andrestaurant. The motel, one of the older establishments inthe area, contains 218 or 220 rooms, and its work force,apart from supervisory employees, consists of from 25 to30 maids and several maintenance men.A. Discrimination1.The five maidsa.The evidenceOn March 7, 1969,' Respondent discharged five of itsmaidsCharlene Brown, Bekish, Brunette, Morrison andHumes. The evidence relating to the discharges andsurrounding circumstances is as follows.In late 1968 and early 1969, two of Respondent'sowners,McCloskey and Pietz, began to express concerntoKennedy, the manager of the motel, regarding anincrease in labor costs over what was considered to be anorm. In addition, Kennedy became concerned over adeterioration in servicing of the rooms by the maids.Kennedy felt that the head housekeeper was notsufficiently strict in her supervision of hours worked androom cleanliness, and frequently discussed these matterswith her, particularly the matter of labor costs Becausethe situation did not improve,McCloskey, Pietz andKennedy decided to replace the housekeeper, dischargedher in late January 1969, and hired Barbara Sischo in herplace at the beginning of February. Sischo reported forduty on February 3. At a meeting of the maids held thatday, Kennedy introduced Sischo, told those present thatmaid costs were too high and that the rooms must be keptup, and left. Sischo then made a few remarks, including astatement that she wanted clean rooms.Itwas the practice at the motel to assign certain roomsto each maid. Under the former head housekeeper, itappears that the maid usually worked 7 hours a day, from8.00 a.m. to 3:00 p.m., except on Monday, which was aslow day. After Sischo took over on February 3, maidswho completed cleaning their assigned rooms before 3.00p.m. were sent to help those who were not finished Thispracticeresulted in earlier completion of the roomcleaning, a decrease in the number of hours worked byindividualmaids, and a concomitant reduction in theirearnings. Several weeks later, because of dissatisfactionwith that result and possibly other working conditions,,themaids asked Sischo for a meeting. At the meeting,'No issue of commerce is presented.The complaintalleged and theanswer admitted facts which, I find, establish that Respondent is anemployer engaged in commerce within the meaningof the ActIfurtherfind thatLocalJointBoardofCulinary Crafts,Hotel&RestaurantEmployees&Bartenders InternationalUnion,AFL-CIO (hereaftercalled the Union), is a labor organization within the meaningof the Act'All dates referred to hereafter relate to 1969 unless otherwiseindicated'Employee Foster testified that the maids felt that those with seniorityshould be permitted to work7 hours aday and that the reduction in work THUNDERBIRDMOTEL, INC.657Employee Brunette and other maids asked Sischo anumber of questions regarding the amount of workingtime that would be permitted, seniority and workingconditions. Sischo stated that she could not answer thequestions and that she would arrange a meeting withKennedy. A few days later, on February 28, Kennedy andSischomet with the maids. It is uncontradicted thatSischo arrived before Kennedy and told the maids that shehad reported to Kennedy that "The rooms looked good,as far as she could tell," that some of the sinks and toiletshad not been cleaned properly, but that she had achemical that would take care of that problem. It is alsouncontradicted that she further stated that no one wouldbe permitted to work beyond 2:30 p.m. When Kennedyarrived, he stated that the maids could work a 7-hour dayonly when justified by the existence of sufficient work dueto full room occupancy, and that seniority would continueto govern vacations and days off. Kennedy testified thatwhen one of the maids inquired what should be done if aroom was particularly dirty, he replied that it should becleaned and that the maid would be paid for it. He furthertestified that he also told the maids that the condition ofthemotel was better, that it was "shaping up," and thatthey were "doing better."On Thursday, March 6, a number of maids met on themotel premises during their afternoon coffeebreak. Amongthose present were Bekish,Brunette,Morrison, CharleneBrown,BerniceFaye Adams, Mary Johnson, and apainter identifiedas Jerry, and it was agreed thatCharleneBrown would communicate with the Union.That night she obtained authorization cards from UnionRepresentative Stan Brown, so informedBrunette andBekish, and advised them that she would arrive at themotelwith the cards before 8:00 a.m. the followingmorning.Charlene Brown arrived at the motel at 7:35 a.m. onFriday,March 7, and went to a small lunchroom in theSouthBuildingwhere she worked. There she metBrunette,Bekish and Morrison, who also worked in thatbuilding.All three maids signed union authorization cardswhile seated at a table. CharleneBrownalso signed acard; but although her card is dated March 7, she testifiedthat she had signed it the precedingevening,and her cardindicates that it was witnessed by Union RepresentativeStan Brown, who was not present at the lunchroom onMarch 7. The card signed by Bekish shows that it waswitnessed by CharleneBrown,In addition, other maidsarrived at the lunchroom from time to time and weregiven cards. Some signed, but others took the cards withthem.Maria Humes did not go to the lunchroom thatmorning. At about 10:00 a.m., while in the laundry room,Charlene Brown met Employee Ruby Spangler who toldher that she had been given a card by Employee MayJohnson, that Spangler would adhere to the majority wishregarding the Union, but that the maids should talk toKennedy before unionizing.Kennedy and Sischo testified thatsometimebetween10:00 and 11:00 a.m. that day, she recommended to himthat severalmaids be discharged. According to theirtestimony, she stated that the maids had not beencooperativebut did not disclose the identity of theproposeddischargees.AccordingtoKennedy,heauthorized the discharges without asking her for namesbecause she had told him "that she had had trouble with,time should be confined to newly hired maids.She further testified that themaids were also dissatisfied with the decrease in the quantity of the freelunches given them.numerous maids over this monthly period"since she washired,and he relied on her judgment.He further testifiedthat Sischo told him that the maids were not scheduled towork on Saturday and Sunday,March 8 and 9, thatMonday was a slow day,and that replacements could beobtainedby Tuesday.'Sischo then went to the accountingofficeand requestedthatfinal checksbe prepared forBekish,Brunette,CharleneBrown,Morrison,and Humes.AccordingtoKennedy,Sischo told him the names of theproposed dischargees later in the afternoon,and he signedtheir checks when they werebrought to him Later,Sischowent to the accounting department and obtained thesigned checks.When the five maids went to sign out at orabout 3:00p.m., Sischo gave eacha checkand informed her that shewas discharged.'Humes testified that when Sischodelivered her check,the latter told her that she talked toomuch and took too much time.Brunette and Bekishtestified that Sischo told them they would not cooperate.According to Sischo,she gave the maids the followingreasons for their discharges:toHumes--not followingorders and taking too long; to Morrisonnot followingorders, not competent and wasting too much time, toBrunette and Bekishincompetent and not followingorders,toCharleneBrown-no comment.CharleneBrown and Morrison testified that Sischo handed themtheir checks without comment.Following their discharges,the five maids went to findKennedy, but weretold byPietz that he was taking a nap.When they informed Pietz thattheyhad been discharged,he replied that there was nothing he could do, but thatthey would be given the best of recommendations.b.Analysis and conclusionsThe General Counsel contends that four of the maidswere discharged because of their union activity, and thatthefifthmaid,Humes,wasdischargedbecauseRespondentbelievedsheengaged in such activity.Recognizing in his brief that the record does not containdirectevidenceofRespondent'sknowledge of suchactivities, the General Counsel contends that knowledge ofsuch activities, as well as Respondent's unlawful motive,may be inferred from circumstantial evidence in therecord.Respondent asserts that it did not learn of theUnion activity at the motel until after the discharges, andthat the five maids were discharged because of payrollpadding, loafing, and failure to perform their dutiesproperly. For the reasons noted below, I agree with theGeneral Counsel.On the issue of knowledge, Respondent contends in itsbrief that a memorandum prepared by counsel for theGeneralCounsel,'followinginterviewswiththedischargees and others, establishes that there "was noevidence that the housekeeper or any other supervisorknew that the Union talk and the card signing were goingon at the time." Respondent's brief does not accuratelyquote the content of the memorandum, which states onlythattheemployeeshadnodirectevidencethat'Kennedy testified that he hired no maids that weekend. Employee Cabe(or Cave)testified that she was hired on March 7 and reported for duty onMarch 8. Sischo testified that she began to hire new maids on March 7,but before she had decided to recommend the discharges to Kennedy.,it is undisputed that payday was the preceding day, Thursday,March 6,and that the maids had received their regular paychecks on that day'The memorandum,identified as Resp Exh. 5, was received in evidencewithout objection. 658DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's supervisorspossessedsuchknowledge.'Accordingly, even if such a memorandum possessedaffirmative weight, a matter which I need not decide, itwould not support Respondent's position. At the hearing,the General Counsel stipulated that at the time he talkedto them, none of his witnesses possessed concrete evidenceof such knowledge by Respondent's supervisors. I findthat the stipulation does not negate the existence of suchknowledge.Respondent also points out that Kennedy and Sischoboth testified that they first learned of the union activitywhen they saw a copy of the unfair labor practice charge.With respect to the reasons for the discharges, therecord contains the following evidence.Kennedy andSischo sought to reduce costs by attempting to reduce thenumber of hours worked by the maids, and the latterobjected.Kennedy testified that he had been informed bySischo prior to March 7 that some of the maids were notchecking out when they completed their work, and shehad named two of them, i.e., Charlene Brown and"Helen," presumably Bekish. Sischo testified that on atleast three occasions during the week before March 7,when Charlene Brown, Bekish, Brunette, and Morrisonhad checked out as of 3:00 p.m., Sischo had found, oninvestigation at 2:30 p.m., that their work carts werestocked and ready for the following day, a factindicatingthat they had finished their work for the day, but she wasunable to locate the four maids. Sischo further testifiedthat the four maids nearly always obtained 7 hours' payirrespective of how many rooms they had to do; that onseveraloccasions, she had encountered several of thedischargees gathered in a corner engaged in conversation;thatMorrison wasted time by herself going for suppliesinstead of requisitioning them; that Humes took longerthan needed in her work' and that she failed to performthe extra cleaning which she claimed was necessary andhad been done. Sischo also testified that each of the fivemaids was careless in her work, e.g., failed to vacuumunder the beds, to dust drawers and window sills, to dryshower doors, and to remove spots from toilets. Whenasked by counsel for Respondent to summarize the reasonfor discharging the five maids, Sischo testified:Well, they were just taking too long in the roomsand it was just running my wage cost up; and they werenot trying to cooperate and they weren't cleaning therooms good enough for the length of time that theywere taking to clean them.Sischo testified that she had repeatedly told Morrisonnot to waste time, had told the five maids to be sure toperform certain tasks, and had "made comments"concerning their work. On one occasion, Sischo criticizedHumes for taking too long to do her work. However,whenHumes complained to Kennedy about thereprimand, he in effect overruled the reprimand and toldher he would talk to Sischo. Sischo further testified thatwhen Kennedy complained of rising costs, she informedhim that she was not receiving cooperation and wasrunning up against a stone wall; that she finally advisedhim that she "was going to have to dispense with a few ofthese girls who are wasting so much time and see whatwould happen"; and that Kennedy consented.'The memorandum states."As far as the employees know neither thehousekeeper nor any of the supervisors knew the union talk and the cardsigning was going on at the time "'Sischo admitted that laundry employees created"a little bit of a mess"around Humes' cart by scattering tablecloths and other linens, but testifiedthat Humes used that fact as an excuse.Respondent also introduced in evidence a report madeby an inspector employed by a motel association to whichRespondent belongs. The inspection was made on March12 and, according to Kennedy, was not only a "bad"report, but the worst he could recall. The report assigneda "B" grade ("Almost Top") to a number of items, suchas cleanliness, carpets, drapes, bedspreads.However itassigned a "C" rating ("needs some attention") to severalitems: furniture and mirrors; walls, woodwork and ceiling;decor, including pictures; coat hangers; wastebaskets; andcleaning routine. Kennedy testified that the report meantthat the furniture and mirrors had not been dusted orproperly cleaned; that it referred to dusting of the picturesand fingerprints on theglass;that all wire coat hangershad not been replaced by wooden ones; that wastebasketscontained ashes or were damp; and that the "C" ratingfor cleaning routine represented a consolidation of all thethingsthatwere improperly done. Kennedy furthertestified that failure to dust, clean toilets and showers, andvacuum under beds "builds up"; and that considering thesize and condition of Respondent's motel, it would takeabout 30 days or possibly less to correct the deficiencies.Sischo testified that it would take at least 6 weeks. ByletterdatedApril 10, the motel association informedRespondent that it had "a beautiful installation, very wellmanaged and operated [and] spotlessly clean." Kennedytestified that the maid cost per room decreased in Marchand again in April, when it reached what he considered tobe the norm.It is settled that an employer's knowledge of employeeunion activity and his unlawful motive for their dischargemay properly be inferred. Here, a number of factors madeitreasonable to infer such knowledge and motive. ExceptforHumes, who was hired on May 27, 1968, thedischargees had been employed by Respondent for anumber of years. Yet the record shows that none had beenwarned of possible discharge, and, in fact, that they hadnot been individually reprimanded in any serious mannerregarding any of the shortcomings for which they wereassertedly discharged. On the contrary, Humes had beencomplimented on her work by Sischo as well as by motelguests.Moreover, following the discharges, Pietz, one ofthemotel owners, promised to give the dischargeesexcellent recommendations, and Kennedy subsequentlyagreed to give Brunette a good reference. In addition,during the meeting with the maids a week prior to thedischarges, Kennedy told them that the condition of therooms had improved.The unconvincing nature of the alleged reasons fordischarge is further shown by the admissions made byKennedy and Sischo at the hearing. Kennedy testified thathe construed Sischo's report regarding the dischargees'lack of cooperation to mean not only failure to followordersand to do their work properly, but also"Complaining about the hours" of work, i.e., theirdissatisfaction with his announced policy regarding hoursof work. Sischo admitted that when asked by a Boardagent, in the presence of an attorney for Respondentduringtheprehearinginvestigation,why she haddischarged the five maids the day after payday, she hadreplied: "I don't know. I just came to work that Fridaymorning and decided to discharge them"; and that shefurther told the agent that "there wasn't anything [she]could put [her] finger on in the last few days that caused[her] to discharge those maids." In addition, EmployeeRising testified credibly that Kennedy told her that thedischarges were not Sischo's fault and that "The orderscame from higher up." In the light of this evidence, there THUNDERBIRDMOTEL, INC.isa hollow ring to the testimony that it was Sischo whoselected the five maids for discharge, that Kennedy didnot know who they were until informed by Sischo, andthat neither knew of the union activity until they saw thecharge filedagainstRespondent.Respondent's union animusconstitutes a further link inthechain.Such animus is shown by the followingevidence. Employees Rising and McNelly credibly testifiedthat following the discharges, Sischo interrogated themand other employees regardingunionactivities,andquotedMcCloskey, one of the motel owners, as havingstated that he would close the motel before permitting itto become unionized and that any employee engaging inunion activities would be discharged. Employee Andersontestified credibly that several weeks alter the discharges,Sischo told her that she would have to dischargeEmployee Ogden and an employee identified as Dolly ifthey did not stop talking about the Union on motelproperty with CharleneBrown.Employee Biddle testifiedcredibly that about April 21, Sischo stated to her and twoother individuals that anyonejoining theUnion would beautomaticallydischarged.EmployeeCabe testifiedcredibly that a week or two after she was hired on March7,Sischo asked her whether any of the discharged maidshad soughther signatureon union cards during herworking time, and that when Cabe answered affirmatively,Sischo told her not to sign any cards. Sischo admittedthat following the discharges, she had interrogated severalemployees as to whetherunioncards had been circulated,but denied that she attributed any threats to McCloskeyand that she herself threatened any employee.Based onthe evasive nature of some of her testimony as well as herdemeanor, I do not credit her denials.Other significantcircumstancesare the fact that theunion activity on March 6 and 7 took place openly on themotelpremises;thesmallsizeoftheemployeecomplement;10 the evidence that Sischo had a "pretty goodgrapevine" of information and that maids frequently madereports to her regarding other maids;" and the timing ofthe discharges which took place within a matter of hoursafter the Union activity on March 7, the day after payday.The unsatisfactory report of the motel inspection made5 days after the discharges does not support Respondent'sposition.Ifanything, it indicates that othermaids,including the largelyinexperiencedmaids hired to replacethe dischargees, were responsible for the report. Sischotestified that some of the items criticized in the reportshouldbeperformeddaily,e.g.,cleaningmirrors,wastebasketsand dusting corners;and that other, moremajor tasks, are performed two or three times a week,e.g., cleaningtoilet bowls and moving the beds in order tovacuum the carpeting under them. She then admitted thatduring the five-day period between the discharges and theinspection, some of the maids did not perform their workproperly, that they had failed to performsomeof theirdaily tasks, that they had had one or two opportunities toperform the more major tasks, and that "their sectionswere the worst" at the time of the inspection.Because ofthe foregoing considerations,Ireject thereasons advanced by Respondent for the five discharges.Instead, I find that it had knowledge of the union activity"CenturyLumber Co— Inc.,168 NLRB No. 36."Sischo so admitted.Ialso credit Employee Anderson's testimony thatsheoverheardEmployeeBerniceFayeAdams tell Sischo that aGovernment agent had visited her home to interview her, but that Sischoshould not worry because Adams had not told him anything.AlthoughSischo first denied the entire conversation,she then admitted being told byAnderson that a Government agent had been to see her.659of four of the maids prior to discharging them,that theasserted reasons for the discharges of the four maids areunconvincing and constitute a pretext;and that thedischarges of the four were motivated by such unionactivity."Iaccordingly find that the four dischargesconstituted discrimination violative of Section 8(a)(3) and(1) of the Act. I further find that although Humes was notpresent at the employee meetings on March 6 and 7,Sischo mistakenly regarded her as being closely associatedwith the activities of the other four dischargees," anddischargedher for that reason rather than for thepretextualreasonsassertedbyRespondent.Such adischarge violated Sections 8(a)(3) and(1)of the Act.System AnalyzerCorp.,171NLRB No. 11;FremontHotel,Inc.,162 NLRB 820;RidgeTool Co,102 NLRB512."2.LeonardJ. Browna.The evidenceBrown, the husband of dischargee Charlene Brown,worked as a maintenance employee at the motel atvarious times during the period from January 2 until April5.He worked fulltime when he was on layoff status fromhis regular job, and on weekends and holidays at othertimes.One of his fulltime periods was from February 10to 25. Kennedy testified that sometime in February, heasked Chuck Tallman, who possessed certain supervisoryauthority over Respondent's maintenance employees, "ifhe could hire" Brown on a permanent basis because hewas an excellent worker. Brown testified that Tallmanoffered him a permanent fulltime job on February 12, butthat he declined because he was earning more money inhis regular employment. On February 15, Pietz informedBrown that he could work at the motel on Saturdays,Sundays or any other day that he was free, that he had"plenty of work" for him, and that he could work at themotel "all summer." Brown accepted the offer and,following his return to his regular job on February 26,worked weekends at the motel.On Saturday, March 8, the day after his wife wasdischarged, Brown asked Tallman whether he still had ajob, and Tallman replied that his wife had nothing to dowithhisjob.EmployeeOgden testifiedwithoutcontradiction that on April 1 or 2, Tallman told her, inthe presence of another employee, that Charlene Brownhad caused him "to have to get rid of her husband."Brown was notified of his discharge by Tallman on April5.According to the uncontradicted testimony of Brown,he was told by Tallman that he had orders from Kennedyto discharge Brown because of his wife, that Kennedy wasvery angry, and could and intended to have his wife"InShattuck Denn Mining Corp.v.N L RB.362F.2d 466, 470 (C A9), the court said"if he [the Trial Examiner] finds that the stated motivefor a discharge is false,he certainly can infer that there is another motive.More than that, he can infer that the motive is one that the employerdesires to conceal-an unlawful motiveat least where, as in this case,the surrounding facts tend to reinforce that inference ""Kennedy and Sischo admitted that the latter had told a Board agentprior to the hearing that thefivedischargees"were always together, nevermingled with the rest of the girls.""Respondent seeks to make much of the fact that other employees whosigned union authorization cards were not discharged. But that fact doesnotdisprovediscriminatorymotivationN L R.B.v.PuertoRicoTelephoneCo ,357 F.2d 919 (C A. 1), andcases citedtherein,N L R B vHowell ChevroletCo. 204 F.2d 79, 85 (CA 9), affdas to other matters346 U S 482As the court pointed out in thePuertoRico case, "Aviolationof the Actdoes not need to be wholesale to be a violation " 660DECISIONSOF NATIONALLABOR RELATIONS BOARDarrested for "handing out union cards," that she had notdone so in the motel rooms but that Respondent "ownsthe streets and all around here"; and that when Browninformed him that he had been told by Pietz that he couldwork part-time at the motel all summer, Tallman repeatedthat he was under orders from Kennedy to discharge himand stated- "I don't know why in the hell they can't dotheir own damn dirty work around here instead of lettingme do it."' S Brown further testified without contradictionthat Tallman left to get his check and stated upon hisreturn that Kennedy had told him that the reason for thedischargewas because Employee Del Kitt "is heresteady."Kennedy testified that in the spring of 1968, a thirdfulltimemaintenance had been added to the motel staffbecause of additional work, but was discharged in the fallbecause outside work could not be performed during therainy season; that Brown had been offered a permanentjobbecauseoftheanticipatedneedforathirdmaintenance employee in the spring, but had rejected theoffer; and that since Del Kitt was thereupon hired as afull-timemaintenance employee on April 1, Brown wastold on April 5 that he was no longer needed. Kennedyfurther testified that Del Kitt "left" the motel after about6 weeks, but did not disclose the reason for his leaving.Kittwas then replaced by one Don Lauer. EmployeeOgden testified without contradiction that on April 16,i.e.,beforeDel Kitt left, Tallman told her and anotheremployee that he was "going to have to let Del go," andasked them if they knew anyone who wanted a job; andthat when asked why he did not rehire Leonard Brown,Tallman replied- "Well, I would, damn it, but they won'tletme."b.Analysis and conclusionsTheGeneralCounselcontendsthatRespondentdischarged Leonard Brown because of his wife's unionactivity,andthatsuchdischargewasunlawful.Respondent contends that he was discharged for alegitimate reason -- his services were no longer needed. Iagree with the General Counsel.At the time it offered part-time work to Brown becauseithad ample work to keep him busy all summer,Respondent expected to hire another permanent, full-timemaintenance man. Indeed, it had offered the job to Brownwho rejected it. Nothing in the record shows that thesituationhad changed in the ensuing 3 weeks. Thefull-time employment of Kitt thus does not satisfactorilyexplainwhy Brown's part-time services were no longernecessary. In addition, the uncontradicted testimony ofBrown and Ogden regarding the statements made byTallman,who was the agent used by Respondent todischarge Brown and who did not testify, clearly establish,and I find, that the union activity of Brown's wife was thereason for his discharge. Such a discharge constitutes anunfair labor practice within the meaning of Section 8(a)(3)and (1) of the Act.Dalton Company, Inc,109NLRB1228, 1231, and cases cited therein.B. Interference, Restraint, and Coercion1.By SischoIfind that Respondent, in violation of Section 8(a)(1)of the Act, interfered with, restrained, and coerced its"Kennedy testified that he made the decision to let Brown goemployees by the following conduct, referred to above:a.Sischo's interrogation of Rising, McNelly, and otheremployees regarding union activity.b.Sischo's disclosure to them of McCloskey's threatsto close the motel before permitting unionization and todischarge any employeeengaging inunion activity.c.Sischo's threat to Employee Biddle that anyonejoining the Union would be automatically discharged.d.Sischo's admonition to Employee Cabe not to signany union cards.e.Sischo's threat, disclosed to Employee Anderson, todischarge two employees if they did not stop discussingthe Union with CharleneBrownon the motel premises.Since the prohibition was not confined to working time, itwas unlawful.2.By TallmanThe record contains uncontradicted evidence thatsometime between the discharges of the five maids and aBoard election held on June 16, Respondent's employeeswere addressed during their lunch period by ChuckTallman; that his initial remarks were, "What in the hellisall this union talk about? I want to know what it'sabout and who's behind it. Let's give me the names ofwho started it." It is also uncontradicted that Tallmanwarned those present that if they unionized, they "willlose a lot of things," such as their paid lunch hour,coffeebreaks,unusuallyfavorablemedicalinsurancebenefits, and the privilege of purchasing goods at reducedprices from Respondent. Such interrogation and threats, ifattributabletoRespondent,were clear violations ofSection 8(a)(1).In its brief, Respondent does not question the unlawfulcharacter of Tallman's interrogationand does not appearseriously to question the unlawful character of his remarksconcerningloss of benefits." Its principal defense is thathe was not a supervisor within the meaning of the Act,thatRespondent had no knowledge of his intention tovoice his objections to the Union and at no time ratifiedhisstatements,and hence that it is not responsibletherefor.Idisagree.Whether or not Tallman hadsufficientauthority to endow him with the supervisorystatus contemplated by the Act," the fact remains that hisstatuswithRespondent was different from that of theothermaintenanceemployees,andRespondent'semployees knew it. Tallman was observed directing thework of maintenance men by Respondent's employees.They knew that he enjoyed the special privilege ofutilizingfor his own personal use a company truck whichbore his name and the accompanying title of "Engineer.""Respondent merely contends that Tallmancorrectly told the maids thatcertainbenefitsthen enjoyed by themwerenot included in the areacontract towhich the Union was a party. I find that this contention doesnot accurately paraphrase either the content or purportof Tallman'sremarks,whichconstituted a warningof economic reprisal.Following the hearing Respondent,pursuant to leavereceived at thehearing,offered inevidence copies of the areacontract (marked Resp.Exh. 9 for identification),and of the medical insuranceprogram providedfor therein(marked Resp.Exh. 10for identification).Conceding theauthenticityof these documents,theGeneralCounsel attacks theirrelevance and materialitySince the documentswouldbematerial toRespondent's defense if it should desire to pursueit,itisordered thatResp.Exh. 9 and 10 be, and they are hereby,received in evidence andmade a partof therecord herein."Based on the evidence relating to Tallman's exerciseof authority overthemaintenance men, and the fact that Kennedy,his superior,at no timeduring his lengthy testimony denied Tallman'ssupervisory status, it isprobable that Tallman was a supervisor within the meaningof the Act. In THUNDERBIRDMOTEL, INC.661When informed that they would be addressed by Tallman,during their lunch period, employees who usually ateelsewherewent to the lunchroom where Tallman wasscheduled to speak. Respondent's employees thus "couldand did regard him as a management spokesman."BettsBaking Co ,155 NLRB 1313, 1316. Moreover, if Tallmandid not have the power to hire and fire, he was at leastused by Respondent as the conduit for that purpose in thecase of Leonard Brown. Finally, there is nothing to showthatRespondent, which could not have avoided knowingabout the meeting, ever disavowed Tallman's interrogationor threats. I find that in these circumstances, Respondentis responsible for Tallman's unlawful conduct.announcement was to influence the maids to vote againstthe Union.Respondent asserts that there is no evidencethat any ofthe maids attached any special significance to such timing.The issue, however,isnotwhether the announcementsucceeded in influencing any maid,but whether it wasmade for the unlawful purpose of inducing the maids tovoteagainst theUnion.Tonkawa RefiningCo.,175NLRB No. 102. Since I find that it was made for thatpurpose, the announcement constitutes an unfair laborpractice within the meaning of Section 8(a)(1) of the Act.11.THE REMEDY3.Thewage increaseIt is undisputed that two or three weeks before theBoard election held on June 16, Kennedy told EmployeeFoster thatbeginning onJuly 16, the maids would receivea pay increase of 10 cents an hour which would raise theirwage rate to $1.80. The General Counsel contends thatsuch promise of a wage increase was unlawful because itwas made to influence the employees to abandon theUnion. Respondent asserts that the decision to grant thewage increase was made long before the commencementof Union activities, and that it was made effective on July16 in order to coincide with thetimingof a pay increaseprovided in the area collective-bargaining agreement.Kennedy testified that Respondent gave its maids wageincreases each year during the "last several years" endingwith July 16, but "not at a specified time." EmployeeFoster testified that in October 1968, the maids petitionedKennedy for a wage raise, and it is undisputed that theyreceived a raise in November 1968. Kennedy testified thatthere was no "Union increase at that time." He furthertestifiedthat in the fall of 1968, during a discussionbetween union and nonunion managers of members of thePortland Hotel Association, he advised the group that hewould give Respondent's employees a wage raise on thedate that the wage raise became effective under the areacontract;" that in November 1968, he discussed the matterwithRespondent's auditors and owners, who authorizedsuch an increase; and that the wage increase was put intoeffect July 16.The difficulty with Respondent's defense is that it seeksto justify the timing of its decision regarding andimplementation of the wage raise, but not the timing ofKennedy'sannouncementof the wage increase toEmployee Foster. Respondent has failed to explain why itdid not make the announcement soon after it assertedlydecided upon the wage increase in November 1968, orwhy it did not wait until after the election. SinceRespondent did not have a fixed policyof raising itsmaids' wages coincidentally with wage raises provided intheareacontract, the announcement by Respondentshortly before the election cannot be regarded as merenotification of its intention to implement such a policy.The unexplainedtimingofRespondent's announcementcreates at least a suspicion that its decision to raise wageswas not made until after the commencement of Unionactivityby the maids. In any event, I find that suchtiming, when considered in the light of Respondent's otherunfair labor practices, establishes that the purpose of theview of myfindingherein,however, it is unnecessary to make adetermination on that issue.''The contract provided foran increase in the wagesof motelmaids onIrecommend that Respondent cease and desist from itsunfair labor practices, and that it take certain affirmativeaction designed to effectuate the policies of the ActMorespecifically,Irecommend that Respondent offer toCharlene Brown, Bekish, Brunette, Morrison, and Humesimmediate and full reinstatement to the positions whichthey held at the time of the discrimination against them orto substantially equivalent positions, without prejudice totheir seniority and other rights and privileges. SinceLeonard J Brown was a temporary, part-time employeeatthetimeof the discrimination against him, Irecommend that Respondent offer him employment inavailable jobs on the same nondiscriminatory basis as thatenjoyedby him prior to Respondent's discriminationagainst him. I further recommend that Respondent makethe said six discriminatees whole for any loss of earningseach may have suffered by reason of the discriminationagainst each, by payment to each a sum of money equalto that which he or she would have been paid byRespondent absent such discrimination, less net earningsduring the said period."CONCLUSIONS OF LAW1.Byunlawfullyinterrogatingandthreateningemployees, instructing them not to sign a union card, andannouncing a wage increase in order to induce them tovote against the Union, Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(l) ofthe Act.2.By unlawfully discharging Employees CharleneBrown, Bekish, Brunette, Morrison, Humes, and LeonardJ.Brown, Respondent engaged in unfair labor practiceswithin the meaning of Sections 8(a)(1) and (3) of the Act.RECOMMENDED ORDERRespondent, its agents, successors, and assigns, shall-1.Cease and desist from:(a)Unlawfullyinterrogatingorthreateningitsemployees, directing them not to sign union cards, orpromising them benefits in order to induce them to voteagainst unionization.(b)Unlawfully discriminating against employees inregard to their hire, tenure of employment, or any term orcondition of employment.(c) In any other manner interfering with, restraining, orcoercing their employees in the exercise of the rightsguaranteed by Section 7 of the Act.July I from $1402 to $14 58, presumably a day, i e.,an increaseof sevencents an hourbasedon the 8-hourday specified in the contract"The loss ofearnings shallbe computedin the mannerset forth in FW Woolworth Company.90 NLRB 289, and/stsPlumbing& HeatingCo. 138 NLRB 716 662DECISIONS OF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action:(a)Offer to Charlene Brown, Helen Bekish, LeonaBrunette,BarbaraMorrison,andMariaHumesimmediate and full reinstatement to their former orsubstantially equivalent positions, andmake each wholefor any loss of earnings she may have suffered by reasonof Respondent's discrimination against her, in the mannerset forth in the section herein entitled "The Remedy."(b) Offer to Leonard J. Brown employment in availablejobs on the same nondiscriminatory basis as that enjoyedby him prior to the unlawful discrimination against him,and make him whole for any loss of earnings he may havesuffered by reason of such discrimination, in the mannerset forth in the section herein entitled "The Remedy."(c)Notify the above-named employees if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(d)Preserve and make available to the Board or itsagents,on request, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueand the right of reinstatement under the terms of thisRecommended Order.(e)Post at its place ofbusinessinPortland, Oregon,copiesof the attached notice marked "Appendix."20Copies of said notice, on forms provided by the RegionalDirector forRegion 19 shall, after being signed byRespondent'srepresentatives,bepostedbytheRespondent immediatelyuponreceiptthereofandmaintained by them for 60 consecutive days thereafter inconspicuousplaceswherenoticestoemployees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 19, inwriting, within 20 days from the date of the receipt of thisDecision and Recommended Order, what steps have beentaken to comply herewith.21"in the event no exceptionsare filedas provided by Section102.46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and RecommendedOrder hereinshall,as providedinSection102 48 oftheRules and Regulations, beadopted by theBoard and become its findings,conclusions, and order, andall objections thereto shall be deemedwaived forall purposes In the eventthatthe Board'sOrder is enforced by a judgment of a UnitedStates Courtof Appeals,thewords in the notice reading"Posted byorder of theNationalLaborRelationsBoard"shallbe changed to read"Postedpursuant to a Judgmentof theUnited StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board "In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notifysaid Regional Director, inwriting,within 10 days from the date of this Order,what steps theRespondent has taken tocomplyherewith."APPENDIXNOTICE TO EMPLOYEESPosted by order of the National Labor Relations Boardan agency of the United States GovernmentThe National Labor Relations Act gives all employeesthese rights:To engage in self-organization;To form, join, or helpunions;To bargain collectively through a representative oftheir own choosing;To act together for collective bargaining or otheraid or protection; andTo refrain from any or all of these things.WE WILL NOT do anything that interferes with theserights.WE WILL NOT discharge employees or otherwisediscriminateagainst them because of their unionactivities.WE WILL NOT unlawfully question or threaten ouremployees.WE WILL NOT tell them to refuse to sign union cards,or promise them benefits in order to induce them tovoteagainst unionization.WE WILL offer to take back Charlene Brown, HelenBekish,Leona Brunette,Barbara Morrison, and MariaHumes at their old jobs and pay them for all the wagesthey lost because of their discharge.WE WILL offer to Leonard J. Brown employment onthesame nondiscriminatory basis that he enjoyedbefore our discrimination against him, and pay him forall the wages he lost because of his discharge.THUNDERBIRD MOTEL,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board's Office,612 LincolnBuilding,208 S.W. Fifth Avenue, Portland,Oregon 97204, Telephone 226-3431.